DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 06/21/2022 responsive to the Office Action filed 04/01/2022 has been entered. Claims 1, 5, 6, 9, 11, 15-17 and 20 have been amended. Claim 15 was previously withdrawn. Claims 1-20 are pending in this application.

Response to Arguments

Claim 20 has been amended to address the informalities, thus the objection of claim 20 has been withdrawn.
Applicant’s arguments, see Amendments pages 8-12 filed 06/21/2022, with respect to claims 1 and 11 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “Crump never suggests that the chamber walls comprise portions with different structures that have different thermal conductivities as recited in claim 1… If Buller and Crump are combined, the result would be chamber walls that are uniform and thermally insulating where cooling occurs after an object exits the chamber through a port to the ambient environment. (Crump, col. 7, lines 38-45). This is not what is claimed.” (page 10)
These arguments are found to be unpersuasive because:
Buller teaches that a 3D printing system 100 (Pa [0175] and Fig. 1) comprises an upper portion of the housing (“processing chamber”) and the lower portion of the housing (“build module”), temperatures differ between the build module and the processing chamber (Pa [0180]),  and the build module is configured to allow cooling of the internal volume (Pa [0222]) by using the cooling member (e.g., heat sink) located in the side of the powder layer (Pa [0305]). That is, Buller teaches relatively more cooling of selectively solidified layers of build material in the lower portion of the housing than in the upper portion of the housing. One deficiency of Buller is providing a structure of the upper portion of the housing having a first thermal conductivity that is lower than the second thermal conductivity of the lower portion.
Crump teaches maintaining a temperature of the chamber in order to reduce the cooling rate of the printed part prior to reaching port 58, i.e., before leaving the chamber so as to reduces the risk of distortions and curling (Co 10 li 9-14), and chamber walls 48 maybe any suitable barrier to reduce the loss of the heated air from the build environment within chamber 34, and may also thermally insulate chamber 34 (Co 7 li 36-38). Since Crump’s thermal insulation is used as the structure for maintaining the temperature, one would have found it obvious to provide the thermal insulation in the sidewalls of the upper portion of the housing for the purpose of maintaining the temperature of the upper portion of the housing. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US 2018/0001553) in view of Crump et al. (US 9,636,868) (All of record).

With respect to claims 1 and 3, Buller teaches a build unit for a 3D printer (“the 3D printing system 100”, Pa [0175] and Fig. 1), comprising: 
a housing (“enclosure”, Pa [0175]); and 
a build platform (“a platform (102 and 109)”, Pa [0249]) movable within the housing (“a build platform comprising a substrate, a base, and an elevator shaft) that allows the platform to move vertically up and down.”, Pa [0189]), the platform structured to receive and support successive horizontal layers of a build material that is a powder during a print operation (“The pre-transformed material may be layered adjacent to the substrate and/or adjacent to the base. Adjacent to may be above. Adjacent to may be directly above, or directly on.”, Pa [0249]), the housing and the platform forming a build chamber (“processing chamber” and “build module”, Pa [0175] and Fig. 1); 
wherein the build platform is indexed downward within the housing as each build material layer is formed and portions of that layer are selectively solidified, while other portions of that powder layer remain in a non-solidified, powdered state (“A material bed may be disposed adjacent to the platform. The material bed may comprise the pre-transformed material. The energy beam may irradiate at least a portion of the pre-transformed material in the material bed to print the at least the portion of the 3D object.”, Pa [0033] and [0038]; “The translation may be vertical (e.g., FIG. 1, 112). The translation may be rotational … by a translation of the substrate… during at least a portion of the 3D printing… before using the energy beam (e.g., 101) to transform the pre-transformed material.”, Pa [0202]);
wherein an upper portion of the housing (“processing chamber”) has a structure; and 
wherein the lower portion of the housing (“build module”) has a structure having a second thermal conductivity (“The heat transfer mechanism may comprise …natural convection…the cooling member (e.g., heat sink) is solid. The cooling member may be located above, below, or to the side of the powder layer. The cooling member may comprise an energy conductive material.”, Pa [0305]) to allow relatively more cooling of selectively solidified layers of build material that move into the lower portion of the housing when the platform is indexed downward within the housing of the build chamber (“the build module can be configured to facilitate reduction in a temperature of the at least one 3D object (e.g., after the 3D printing)”, Pa [0062] and [0064]; “the build module may be configured to allow cooling of the internal volume”, Pa [0222]).
Buller teaches that the first atmosphere in the processing chamber and the second atmosphere in the build module can differ (Pa [0062]) and one or more conditions such as temperatures differ between the build module and the processing chamber (Pa [0180]), and the build module may be configured to allow cooling of the internal volume (Pa [0222]). Buller further teaches stabilizing the temperature within the enclosure, for example, stabilizing the temperature of the atmosphere or the pre-transformed material to a predetermined temperature value (Pa [0308]). However, Buller does not specifically teach that the upper portion of the housing has a structure having a first thermal conductivity that is lower than the second thermal conductivity of the lower portion.
In the same field of endeavor, additive manufacturing system, Crump teaches that system 30 includes chamber 34 and platen 36, chamber 34 is an enclosed environment having chamber walls 48, and initially contains platen 36 for printing 3D parts and chamber 34 includes heating mechanism 56 configured to heat and maintain chamber 34 at least in the vicinity of print head 40, at one or more temperatures that are in a window between the solidification temperature and the creep relaxation temperature of the part material to reduce the rate at which the part solidifies after being extruded and deposited (e.g., to reduce distortions and curling) (Co 7 li 12-13, 14-15, and 20-31), and chamber walls 48 maybe any suitable barrier to reduce the loss of the heated air from the build environment within chamber 34, and may also thermally insulate chamber 34 (Co 7 li 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Buller with the teachings of Crump and provide the thermal insulation in the processing chamber wall in order to reduce the loss of the heated air from the build environment within the chamber so as to stabilize the temperature.

With respect to claims 2 and 4, Buller as applied to claim 1 above teaches stabilizing the temperature of the upper portion of the housing, but does not specifically teach that the upper portion of the housing comprises a heater controllable to apply heat to the upper portion of the build chamber.  
Crump as applied to the combination regarding claim 1 above teaches the thermal insulation in the chamber wall and further teach that chamber 34 includes heating mechanism 56 configured to heat and maintain chamber 34 at least in the vicinity of print head 40, at one or more temperatures that are in a window between the solidification temperature and the creep relaxation temperature of the part material to reduce the rate at which the part solidifies after being extruded and deposited (e.g., to reduce distortions and curling) (Co 7 li 12-13, 14-15, and 20-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Buller with the teachings of Crump and provide the heating mechanism in the upper portion (“processing chamber”) to heat and maintain the chamber at one or more temperatures that are in a window between the solidification temperature and the creep relaxation temperature of the part material in order to reduce the solidification rate of the part so as to reduce distortions and curling.

With respect to claim 5, even if Buller as applied to claim 1 above does not explicitly teach that the lower portion (“build module”) of the housing comprises less or no insulation relative to the upper portion of the housing, Buller teaches cooling of selective solidified layers of build material in the lower portion of the build chamber (“the build module may be configured to allow cooling of the internal volume, Pa [0222]) and using the heat sink for the cooling (Pa [0305]), one would have appreciated that the lower portion (“build module”) of the housing inherently comprise less or no insulation relative to the upper portion of the housing. Alternatively, one would have found it obvious to use less or no insulation relative to the upper portion of the housing the lower portion (“build module”) of the housing in order to allow cooling of the internal volume of the lower portion (“build module”).

With respect to claim 6, Buller as applied to claim 1 above further teaches that the housing comprises a rectangular box around the build platform (“The material bed may have a horizontal cross sectional shape, which cross sectional shape may be a geometrical shape, for example rectangle (e.g., square)”, Pa [0249]). 
Buller does not specifically teach that the box is formed from sheet metal having a thermal conductivity of less than about 150 W/mk.
However, Buller further teaches that the platform may comprise elemental metal, metal alloy (Pa [0269]), the material bed, platform, or both material bed and platform comprise a material type which constituents (e.g., atoms) readily lose their outer shell electrons, resulting in a free-flowing cloud of electrons within their otherwise solid arrangement, and the powder, the base, or both the powder and the base comprise a material characterized in having high electrical conductivity, low electrical resistivity, high thermal conductivity, or high density, especially the high thermal conductivity is within the claimed range (“10 W/mK, 15 W/mK, 20 W/mK, 35 W/mK, 50 W/mK, 100 W/mK”, Pa [0159]).
One would have found it obvious to form the housing of the build unit including the platform from sheet metal having the conductivity in the range taught by Buller for the purpose of a free-flowing cloud of electrons within their otherwise solid arrangement.

With respect to claim 7, Buller as applied to claim 1 above further teaches that that the upper portion of the housing (“processing chamber”) comprises up to about the upper 100 mm of the build chamber (“The FLS (e.g., width, depth, and/or height) of the processing chamber can be …100 mm”, Pa [0175]), and the lower portion of the housing (“build module”) comprises the portion (“material bed”) of the build chamber below the upper portion (Fig. 1). 

With respect to claim 8, Buller as applied to claim 1 above further teaches that the build module is a rectangular box around the build platform (“The material bed may have a horizontal cross sectional shape, which cross sectional shape may be a geometrical shape, for example rectangle (e.g., square)”, Pa [0249]) and the housing has an open top (“the enclosure and/or processing chamber of the 3D printing system is opened to the ambient environment”, Pa [0213]), but does not specifically teach that the housing is a rectangular box. 
However, one would have found it obvious to select the optimum size of the processing chamber by routine experimentation for the purpose of the 3D printing. Further, one would have found it obvious to change the size and shape of the processing chamber having the same shape and width as the build module, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 

With respect to claim 9, Buller as applied to claim 2 above further teaches that the pre-transformed material is deposited in the enclosure by a material dispensing mechanism (e.g., Figs. 1, 116, 117 and 118) to form a layer of pre-transformed material within the enclosure (Pa [0250]). That is, even if Buller does not mention any mechanical connector, one would have appreciated that Buller’s enclosure would inherently comprise at least one mechanical connector in order to connect the build unit (“enclosure”) to a 3D printer (“a material dispensing mechanism”).
Crump as applied in the combination regarding claim 2 above teaches that the heating mechanism 56, 656 is positioned at the top of the chamber (Figs. 2 and 15), thus one would have found it obvious to arrange the heating mechanism at the top of the processing chamber according to Crump, and in this arrangement, the mechanical connector would be positioned below the height of the heating mechanism.

With respect to claim 10, Buller as applied to claim 2 above further teaches that the build module and/or processing chamber can comprise a seal comprising a gas tight seal (Pa [0060]), but does not specifically teach a seal to form a powder seal and provide thermal insulation between the top of the build unit and a 3D printer, one would appreciate that the gas tight seal would inherently form a powder seal and provide thermal insulation. Further, one would have found it obvious to select the optimum position of the seal by routine experimentation for the purpose of gas tight sealing, and one would have found it obvious to provide the gas tight seal between the build unit and a 3D printer being connected for the purpose of gas tight sealing therebetween.

With respect to claims 11 and 12, Buller teaches a three dimensional printer (“the 3D printing system 100”, Pa [0175] and Fig. 1) comprising: 
a build unit (“enclosure”, Pa [0175]) comprising a build platform (“a platform (102 and 109)”, Pa [0249]) movable within a housing (“a build platform comprising a substrate, a base, and an elevator shaft) that allows the platform to move vertically up and down.”, Pa [0189]), the housing and the platform forming a build chamber (“processing chamber” and “build module”, Pa [0175] and Fig. 1), 
a build material forming module to receive a build material that is a powder and spread the powder into successive horizontal powder layers on the build platform during a print operation (“a material dispensing mechanism (e.g., FIGS. 1, 116, 117 and 118) to form a layer of pre-transformed material within the enclosure”, Pa [0250]; “a material delivery mechanism configured to deliver the pre-transformed material to the enclosure, which material delivery mechanism comprises an opening, and a fifth atmosphere. The material delivery mechanism can be configured to receive a new pre-transformed material and/or a remainder of the pre-transformed material that was not used for printing of the one or more 3D objects.”, Pa [0054]); and 
a selective solidification module (“an energy source 121”) to selectively solidify portions of each layer when uppermost on the platform, while other portions of that powder layer remain in a non- solidified, powdered state (“an energy beam 101 generated by an energy source 121 and directed towards an exposed surface 119 of a material bed 104”, Pa [0175]; “The energy beam may irradiate at least a portion of the pre-transformed material in the material bed to print the at least the portion of the 3D object.”, Pa [0033] and [0038]); 
wherein the housing comprises surrounding sidewalls to enclose the build unit and retain unsolidified build material powder throughout the print operation (“the pre-transformed material is deposited in an enclosure (e.g., a container). FIG. 1 shows an example of a container. The container can contain the pre-transformed material to form a material bed (e.g., may contain the pre-transformed material without spillage; FIG. 1, 104).”, Pa [0249]).
wherein an upper portion of the build unit (“processing chamber”) has a structure; and 
wherein the lower portion of the build unit (“build module”) has a structure having a second thermal conductivity (“The heat transfer mechanism may comprise …natural convection…the cooling member (e.g., heat sink) is solid. The cooling member may be located above, below, or to the side of the powder layer. The cooling member may comprise an energy conductive material.”, Pa [0305]) to allow relatively more cooling of selectively solidified layers of build material that move into the lower portion of the build unit as the platform moves within the housing (“the build module can be configured to facilitate reduction in a temperature of the at least one 3D object (e.g., after the 3D printing)”, Pa [0062] and [0064]; “the build module may be configured to allow cooling of the internal volume”, Pa [0222]).
Buller teaches that the first atmosphere in the processing chamber and the second atmosphere in the build module can differ (Pa [0062]) and one or more conditions such as temperatures differ between the build module and the processing chamber (Pa [0180]), and the build module may be configured to allow cooling of the internal volume (Pa [0222]). Buller further teaches stabilizing the temperature within the enclosure, for example, stabilizing the temperature of the atmosphere or the pre-transformed material to a predetermined temperature value (Pa [0308]). However, Buller does not specifically teach that the upper portion of the housing has a structure having a first thermal conductivity that is lower than the second thermal conductivity of the lower portion.
In the same field of endeavor, additive manufacturing system, Crump teaches that system 30 includes chamber 34 and platen 36, chamber 34 is an enclosed environment having chamber walls 48, and initially contains platen 36 for printing 3D parts and chamber 34 includes heating mechanism 56 configured to heat and maintain chamber 34 at least in the vicinity of print head 40, at one or more temperatures that are in a window between the solidification temperature and the creep relaxation temperature of the part material to reduce the rate at which the part solidifies after being extruded and deposited (e.g., to reduce distortions and curling) (Co 7 li 12-13, 14-15, and 20-31), and chamber walls 48 maybe any suitable barrier to reduce the loss of the heated air from the build environment within chamber 34, and may also thermally insulate chamber 34 (Co 7 li 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Buller with the teachings of Crump and provide the thermal insulation in the processing chamber wall in order to reduce the loss of the heated air from the build environment within the chamber so as to stabilize the temperature.

With respect to claim 13, Buller as applied to claim 11 above further teaches that the build platform moveable within, but not outside of, the box (Fig. 1) and the build module is a rectangular box around the successive layers of build material on the build platform (“The material bed may have a horizontal cross sectional shape, which cross sectional shape may be a geometrical shape, for example rectangle (e.g., square)”, Pa [0249]), but does not specifically teach that the sidewalls of the housing form a rectangular box. 
However, one would have found it obvious to select the optimum size of the processing chamber by routine experimentation for the purpose of the 3D printing. Further, one would have found it obvious to change the size and shape of the processing chamber having the same shape and width as the build module, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 14, Buller as applied to claim 11 above further teaches that the 3D printing system may comprise one or more modules (e.g., FIGS. 2, 201, 202, and 203), the build module may reversibly engage with (e.g., couple to) the processing chamber comprising an energy beam (Pa [0039] and [0175]), and a material delivery mechanism is configured to deliver the pre-transformed material to the enclosure (Pa [0054]). Therefore, one would appreciate that with respect to the material delivery mechanism the different build units due to the different build modules can be installed in the printer.

With respect to claim 16, Buller as applied to claim 1 above further teaches that the build module is a rectangular box around the build platform (“The material bed may have a horizontal cross sectional shape, which cross sectional shape may be a geometrical shape, for example rectangle (e.g., square)”, Pa [0249]), and the upper portion of the housing retaining more heat in the interior of the housing than does the lower portion of the housing (“the first atmosphere in the processing chamber and the second atmosphere in the build module can differ”, Pa [0062]; “one or more conditions such as temperatures differ between the build module and the processing chamber”, Pa [0180]; “the build module may be configured to allow cooling of the internal volume (Pa [0222]; “stabilizing the temperature within the enclosure, for example, stabilizing the temperature of the atmosphere or the pre-transformed material to a predetermined temperature value”, Pa [0308]), but does not specifically teach that the sidewalls of the housing have a flat surface across a transition between the upper portion of the housing and the lower portion of the housing.
However, one would have found it obvious to select the optimum size of the processing chamber by routine experimentation for the purpose of the 3D printing. Further, one would have found it obvious to change the size and shape of the processing chamber having the same shape and width as the build module, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 

With respect to claim 17, Crump as applied in the combination regarding claim 1 above teaches sidewalls of the upper portion comprise thermal insulation, and Buller as applied to claim 1 above further teaches using the solid cooling member (e.g., heat sink) comprising an energy conductive material located to the side of the powder layer for a passive energy transfer (Pa [0305]), but does not specifically teach that sidewalls of the lower portion of the housing comprises some, but less, thermal insulation. However, since Buller teaches cooling of selective solidified layers of build material in the lower portion of the build chamber (“the build module may be configured to allow cooling of the internal volume, Pa [0222]), one would have found it obvious to use less insulation relative to the upper portion of the housing the lower portion (“build module”) of the housing in order to allow cooling of the internal volume of the lower portion (“build module”).

With respect to claim 18, Buller as applied to claim 1 above further teaches a controller for movement of the build platform is programmed to move the build platform (“the build module is controlled by a first controller”, Pa [0008]; “The platform can be configured to vertically translate”, Pa [0014] and [0054]), but does not specifically teach that the controller is programmed to move the build platform such that each layer of build material deposited on the platform spends a same amount of time in the upper portion of the housing before being moved into the lower portion of the housing.  
Crump as applied in the combination regarding claim 1 above further teaches that as the printed layers of 3D part 50, support structure 52, and scaffold 54 move in the direction of arrow 86 through chamber 34 toward port 58, the temperature of chamber 34 gradually cools them down from their respective extrusion temperatures to the temperature in chamber 34 and this reduces the risk of distortions and curling, thus gantry assembly 38 desirably indexes platen 36 at a rate that is slow enough such that the printed layers cool down to the temperature(s) of chamber 34, and reside in chamber 34 for a duration that is sufficient to substantially relieve cooling stresses, prior to reaching port 58 to allow the printed layers to be relaxed enough such that when they reach the temperature gradient at port 58, the temperature drop at the temperature gradient does not cause any substantial distortions or curling (Co 10 li 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Buller with the teachings of Crump and program the controller to move the build platform at a rate that is slow enough such that the printed layers cool down in order to reduce distortions or curling of the 3D part. One would have found it obvious to select the optimum rate at which the build platform moves (optimum duration for which the printed layers reside in the chamber) in order to allow the printed layers to be relaxed enough such that when they reach the temperature gradient in the lower portion, the temperature drop at the temperature gradient does not cause any substantial distortions or curling.

With respect to claims 19 and 20, Buller as applied to claims 1 and 11 above further teaches the solid cooling member (e.g., heat sink) comprising an energy conductive material located below or to the side of the powder layer for a passive energy transfer (Pa [0305]) and Crump as applied in the combination regarding claim 1 above teaches the thermal insulation in the sidewalls of the housing, thus the combination teaches that sidewalls of the housing are constructed such that net heat flow through sidewalls of the lower portion of the housing is higher than through sidewalls of the upper portion of the housing.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742